Exhibit 10.1

NCI BUILDING SYSTEMS, INC.

2003 LONG-TERM STOCK INCENTIVE PLAN

(As Amended and Restated December 7, 2006)

1. PURPOSE. The purposes of the Plan are to attract and retain for the Company
and its Subsidiaries the best available personnel, to provide additional
incentives to Employees, Directors and Consultants, to increase their interest
in the Company’s welfare, and to promote the success of the business of the
Company and its Subsidiaries.

2. INCENTIVE AWARDS AVAILABLE UNDER THE PLAN. Awards granted under this Plan may
be (a) Incentive Stock Options, (b) Non-Qualified Stock Options, (c) Restricted
Stock Awards; (d) Stock Appreciation Rights; (e) Cash Awards; (f) Performance
Share Awards; (g) Phantom Stock Awards and (h) Restricted Stock Unit Awards.

3. SHARES SUBJECT TO PLAN. Subject to adjustment pursuant to Section 12(a)
hereof, the total number of shares of Common Stock that may be issued with
respect to Awards granted under the Plan shall not exceed 2,600,000 (the “Pool
Limit”). At all times during the term of the Plan, the Company shall allocate
and keep available such number of shares of Common Stock as will be required to
satisfy the requirements of outstanding Awards under the Plan. The number of
shares reserved for issuance under the Plan shall be reduced only to the extent
that shares of Common Stock are actually issued in connection with the exercise
or settlement of an Award; provided, however, that the number of shares reserved
for issuance shall be reduced by the total number of Stock Appreciation Rights
exercised. Shares of Common Stock issued pursuant to (i) Awards of Options or
Stock Appreciation Rights granted at any time or (ii) Restricted Stock Awards,
Restricted Stock Unit Awards, Phantom Stock Awards or Performance Share Awards
granted prior to the Effective Date shall each count against the Pool Limit as
one (1) full share of Common Stock. Shares of Common Stock issued pursuant to a
Restricted Stock Award, Restricted Stock Unit Award, Phantom Stock Award or
Performance Share Award granted on or after the Effective Date shall each count
against the Pool Limit as one and one-half (1.5) shares of Common Stock. Any
shares of Common Stock covered by an Award (or a portion of an Award) that is
forfeited or canceled or that expires shall be deemed not to have been issued
for purposes of determining the maximum aggregate number of shares of Common
Stock which may be issued under the Pool Limit and shall remain available for
Awards under the Plan. The shares to be delivered under the Plan shall be made
available from authorized but unissued shares of Common Stock or Common Stock
held in the treasury of the Company.

4. ELIGIBILITY. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees. The Committee in its sole discretion shall select the
recipients of Awards. A Grantee may be granted more than one Award under the
Plan, and Awards may be granted at any time or times during the term of the
Plan. The grant of an Award to an Employee, Director or Consultant shall not be
deemed either to entitle that individual to, or to disqualify that individual
from, participation in any other grant of Awards under the Plan.

 

1



--------------------------------------------------------------------------------

5. LIMITATION ON INDIVIDUAL AWARDS. Except for Cash Awards described in
Section 10(a), no individual shall be granted, in any fiscal year, Awards under
the Plan covering or relating to an aggregate of more than 250,000 shares of
Common Stock. No individual shall receive payment for Cash Awards during any
fiscal year aggregating in excess of $5,000,000. The preceding shall be applied
in a manner which will permit compensation generated under the Plan, where
appropriate, to constitute “performance-based” compensation for purposes of
Section 162(m) of the Code.

6. STOCK OPTIONS.

(a) Grant of Options. An Option is a right to purchase shares of Common Stock
during the option period for a specified exercise price. The Committee shall
determine whether each Option shall be granted as an Incentive Stock Option or a
Non-Qualified Stock Option and the provisions, terms and conditions of each
Option including, but not limited to, the vesting schedule, the number of shares
of Common Stock subject to the Option, the exercise price of the Option, the
period during which the Option may be exercised, repurchase provisions,
forfeiture provisions, methods of payment, and all other terms and conditions of
the Option.

(b) Limitations on Incentive Stock Options. The aggregate Fair Market Value
(determined as of the date of grant of an Option) of Common Stock which any
Employee is first eligible to purchase during any calendar year by exercise of
Incentive Stock Options granted under the Plan and by exercise of Incentive
Stock Options granted under any other incentive stock option plan of the Company
or a Subsidiary shall not exceed $100,000. If the Fair Market Value of stock
with respect to which all Incentive Stock Options described in the preceding
sentence held by any one Optionee are exercisable for the first time by such
Optionee during any calendar year exceeds $100,000, the Options (that are
intended to be Incentive Stock Options on the date of grant thereof) for the
first $100,000 worth of shares of Common Stock to become exercisable in such
year shall be deemed to constitute Incentive Stock Options and the Options (that
are intended to be Incentive Stock Options on the date of grant thereof) for the
shares of Common Stock in the amount in excess of $100,000 that become
exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code or the Treasury regulations promulgated thereunder are
amended after the effective date of the Plan to provide for a different limit
than the one described in this Section 6(b), such different limit shall be
incorporated herein and shall apply to any Options granted after the effective
date of such amendment.

(c) Acquisitions and Other Transactions. Notwithstanding the provisions of
Section 11(h), in the case of an Option issued or assumed pursuant to
Section 11(h), the exercise price and number of shares for the Option shall be
determined in accordance with the principles of Section 424(a) of the Code and
the Treasury regulations promulgated thereunder.

(d) Payment on Exercise. Payment for the shares of Common Stock to be purchased
upon exercise of an Option may be made in cash (by check) or, if elected by the
Optionee where permitted by law: (i) if a public market for the Common Stock
exists, through a “same day sale” arrangement between the Optionee and a NASD
Dealer whereby the Optionee elects to exercise the Option and to sell a portion
of the shares of Common Stock so purchased to pay for the exercise price and
whereby the NASD Dealer commits upon receipt of such shares of Common Stock to
forward the exercise price directly to the Company; (ii) if a public market for

 

2



--------------------------------------------------------------------------------

the Common Stock exists, through a “margin” commitment from the Optionee and an
NASD Dealer whereby the Optionee elects to exercise the Option and to pledge the
shares of Common Stock so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the exercise price,
and whereby the NASD Dealer commits upon receipt of such shares of Common Stock
to forward the exercise price directly to the Company; or (iii) by surrender for
cancellation of Qualifying Shares at the Fair Market Value per share at the time
of exercise (provided that such surrender does not result in an accounting
charge for the Company). No shares of Common Stock may be issued until full
payment of the purchase price therefor has been made.

7. RESTRICTED STOCK AWARDS.

(a) Restricted Stock Awards. A Restricted Stock Award is a grant of shares of
Common stock for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions
and other terms and conditions as are established by the Committee.

(b) Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Grantee and to an obligation of the Grantee to forfeit and surrender the shares
to the Company under certain circumstances (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time, the attainment of one or more performance targets
established by the Committee, or the occurrence of such other event or events
determined to be appropriate by the Committee; provided, however, that except as
provided in Section 11 hereof, (i) for a Restricted Stock Award based on the
passage of time, the Forfeiture Restrictions shall lapse ratably over a minimum
period of four years, and (ii) for a Restricted Stock Award based on performance
criteria or any other event, the Forfeiture Restrictions shall not lapse prior
to one year after grant of the Restricted Stock Award. The Forfeiture
Restrictions applicable to a particular Restricted Stock Award (which may differ
from any other such Restricted Stock Award) shall be stated in the Restricted
Stock Agreement.

(c) Rights as Stockholder. Shares of Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Grantee of such Restricted Stock Award. The Grantee shall have
the right to receive dividends with respect to the shares of Common Stock
subject to a Restricted Stock Award, to vote the shares of Common Stock subject
thereto and to enjoy all other stockholder rights with respect to the shares of
Common Stock subject thereto, except that, unless provided otherwise in this
Plan, or in the Restricted Stock Agreement, (i) the Grantee shall not be
entitled to delivery of the shares of Common Stock except as the Forfeiture
Restrictions expire, (ii) the Company or an escrow agent shall retain custody of
the shares of Common Stock until the Forfeiture Restrictions expire, (iii) the
Grantee may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the shares of Common Stock until the Forfeiture Restrictions expire.

(d) Stock Certificate Delivery. One or more stock certificates representing
shares of Common Stock, free of Forfeiture Restrictions, shall be delivered to
the Grantee promptly after, and only after, the Forfeiture Restrictions have
expired. The Grantee, by his or

 

3



--------------------------------------------------------------------------------

her acceptance of the Restricted Stock Award, irrevocably grants to the Company
a power of attorney to transfer any shares so forfeited to the Company, agrees
to execute any documents requested by the Company in connection with such
forfeiture and transfer, and agrees that such provisions regarding transfers of
forfeited shares shall be specifically performable by the Company in a court of
equity or law.

(e) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for shares of Common Stock received pursuant to a Restricted
Stock Award. In the absence of such a determination, the Grantee shall not be
required to make any payment for shares of Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

(f) Forfeiture of Restricted Stock. Unless otherwise provided in a Restricted
Stock Agreement, on termination of the Grantee’s employment or service prior to
lapse of the Forfeiture Restrictions, the shares of Common Stock which are still
subject to the Restricted Stock Award shall be forfeited by the Grantee. Upon
any forfeiture, all rights of the Grantee with respect to the forfeited shares
of the Common Stock subject to the Restricted Stock Award shall cease and
terminate, without any further obligation on the part of the Company except to
repay any purchase price per share paid by the Grantee for the shares forfeited.

(g) Waiver of Forfeiture Restrictions; Committee’s Discretion. With respect to a
Restricted Stock Award that has been granted to a Covered Employee where such
Award has been designed to meet the exception for performance-based compensation
under Section 162(m) of the Code, the Committee may not waive the Forfeiture
Restrictions applicable to such Restricted Stock Award.

8. STOCK APPRECIATION RIGHTS.

(a) Stock Appreciation Rights. A Stock Appreciation Right is a right to receive,
upon exercise of the right, shares of Common Stock or their cash equivalent in
an amount equal to the increase in Fair Market Value of the Common Stock between
the grant and exercise dates. As of the grant date of an Award of a Stock
Appreciation Right, the Committee may specifically designate that the Award will
be paid (i) only in cash, (ii) only in stock or (iii) in such other form or
combination of forms as the Committee may elect or permit at the time of
exercise.

(b) Tandem Rights. Stock Appreciation Rights may be granted in connection with
the grant of an Option, in which case exercise of Stock Appreciation Rights will
result in the surrender of the right to purchase the shares under the Option as
to which the Stock Appreciation Rights were exercised. Alternatively, Stock
Appreciation Rights may be granted independently of Options in which case each
Award of Stock Appreciation Rights shall be evidenced by a Stock Appreciation
Rights Agreement. With respect to Stock Appreciation Rights that are subject to
Section 16 of the Exchange Act, the Committee shall retain sole discretion
(i) to determine the form in which payment of the Stock Appreciation Right will
be made (i.e., cash, securities or any combination thereof) or (ii) to approve
an election by a Grantee to receive cash in full or partial settlement of Stock
Appreciation Rights.

 

4



--------------------------------------------------------------------------------

(c) Limitations on Exercise of Stock Appreciation Rights. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

9. PERFORMANCE SHARE AWARDS, PHANTOM STOCK AWARDS AND RESTRICTED STOCK UNIT
AWARDS.

(a) Performance Share Awards. A Performance Share Award is a right to receive
shares of Common Stock or their cash equivalent based on the attainment of
pre-established performance goals and such other conditions, restrictions and
contingencies as the Committee shall determine. Each Performance Share Award may
have a maximum value established by the Committee at the time of such Award. The
Committee shall establish, with respect to and at the time of each Performance
Share Award, a performance period or periods over which the performance
applicable to the Performance Share Award of the Grantee shall be measured;
provided, however, that the minimum performance period shall be for one year
after grant of the Performance Share Award. The Committee shall determine the
effect of termination of employment or service during the performance period on
a Grantee’s Performance Share Award, which shall be set forth in the Award
Agreement.

(b) Phantom Stock Awards. Phantom Stock Awards are rights to receive an amount
equal to the Fair Market Value of shares of Common Stock or rights to receive an
amount equal to any appreciation or increase in the Fair Market Value of the
Common Stock over a specified period of time, which may vest over a period of
time as established by the Committee, without payment of any amounts by the
Grantee thereof (except to the extent otherwise required by law) or satisfaction
of any performance criteria or objectives. Each Phantom Stock Award may have a
maximum value established by the Committee at the time of such Award. The
Committee shall establish, at the time of grant of each Phantom Stock Award, a
period over which the Award shall vest with respect to the Grantee, and terms
and conditions of forfeiture, which shall be set forth in the Award Agreement.

(c) Restricted Stock Unit Awards. Restricted Stock Unit Awards are Awards
denominated in units evidencing the right to receive shares of Common Stock,
which may vest over a period of time as established by the Committee, without
payment of any amounts by the Grantee thereof (except to the extent otherwise
required by law) or satisfaction of any performance criteria or objectives. The
Committee shall establish, at the time of grant of each Restricted Stock Unit
Award, a period over which the Award shall vest with respect to the Grantee, and
terms and conditions of forfeiture, which shall be set forth in the Award
Agreement.

(d) Payment. Following the end of the performance period of a Performance Share
Award or the determined vesting period for a Phantom Stock Award or a Restricted
Stock Unit Award, the Grantee shall be entitled to receive payment of an amount,
not exceeding the maximum value of the Award, if any, based on (1) the
achievement of the performance measures for such performance period for a
Performance Share Award or (2) the then vested value of the Phantom Stock Award
or the number of shares of Common Stock evidences by the Restricted Stock Unit
Award, each as determined by the Committee. If awarded, cash dividend
equivalents may be paid during, or may be accumulated and paid at the end of,
the performance or vesting period with respect to the Award, as determined by
the Committee.

 

5



--------------------------------------------------------------------------------

10. CASH AWARDS AND PERFORMANCE AWARDS.

(a) Cash Awards. In addition to granting Options, Stock Appreciation Rights,
Restricted Stock Awards, Performance Share Awards, Phantom Stock Awards and
Restricted Stock Unit Awards, the Committee shall, subject to the limitations of
the Plan, have authority to grant Cash Awards. Each Cash Award shall be subject
to such terms and conditions, restrictions and contingencies as the Committee
shall determine. Restrictions and contingencies limiting the right to receive a
cash payment pursuant to a Cash Award shall be based upon the achievement of
single or multiple Performance Objectives over a performance period established
by the Committee. The determinations made by the Committee pursuant to this
Section 10(a) shall be specified in the applicable Award Agreement.

(b) Designation as a Performance Award. The Committee shall have the right to
designate any Award of Options, Stock Appreciation Rights, Restricted Stock
Awards, Performance Share Awards and Phantom Stock Awards as a Performance
Award. All Cash Awards shall be designated as Performance Awards.

(c) Performance Objectives. The grant or vesting of a Performance Award shall be
subject to the achievement of Performance Objectives over a performance period
established by the Committee based upon one or more of the following business
criteria that apply to the Grantee, one or more business units, divisions or
Subsidiaries of the Company or the applicable sector of the Company, or the
Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies: revenue; increased revenue; net income measures
(including income after capital costs and income before or after taxes); profit
measures (including gross profit, operating profit, economic profit, net profit
before taxes and adjusted pre-tax profit); stock price measures (including
growth measures and total stockholder return); price per share of Common Stock;
market share; earnings per share or adjusted earnings per share (actual or
growth in); earnings; earnings before interest, taxes, depreciation, and
amortization (EBITDA); earnings before interest and taxes (EBIT); economic value
added (or an equivalent metric); market value added; debt to equity ratio; cash
flow measures (including cash flow return on capital, cash flow return on
tangible capital, net cash flow and net cash flow before financing activities);
return measures (including return on equity, return on assets, return on
capital, risk-adjusted return on capital, return on investors’ capital and
return on average equity); operating measures (including operating income, funds
from operations, cash from operations, after-tax operating income; sales
volumes, production volumes and production efficiency); expense measures
(including overhead cost and general and administrative expense); changes in
working capital; margins; stockholder value; total stockholder return; proceeds
from dispositions; total market value; customer satisfaction or growth; employee
satisfaction; and corporate values measures (including ethics compliance,
environmental and safety). Unless otherwise stated, such a Performance Objective
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee shall have the authority to determine whether
the Performance Objectives and other terms and conditions of the Award are
satisfied, and the Committee’s determination as to the achievement of
Performance Objectives relating to a Performance Award shall be made in writing.

 

6



--------------------------------------------------------------------------------

(d) Section 162(m) of the Code. Notwithstanding the foregoing provisions, if the
Committee intends for a Performance Award to be granted and administered in a
manner designed to preserve the deductibility of the compensation resulting from
such Award in accordance with Section 162(m) of the Code, then the Performance
Objectives for such particular Performance Award relative to the particular
period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.

(e) Waiver of Performance Objectives. The Committee shall have no discretion to
modify or waive the Performance Objectives or conditions to the grant or vesting
of a Performance Award unless such Award is not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code and the relevant
Award Agreement provides for such discretion.

11. GENERAL PROVISIONS REGARDING AWARDS.

(a) Form of Award Agreement. Each Award granted under the Plan shall be
evidenced by a written Award Agreement in such form (which need not be the same
for each Grantee) as the Committee from time to time approves but which is not
inconsistent with the Plan, including any provisions that may be necessary to
assure that Awards satisfy the requirements of Section 409A of the Code to avoid
the imposition of excise taxes thereunder, and that any Option that is intended
to be an Incentive Stock Option will comply with Section 422 of the Code.

(b) Awards Criteria. In determining the amount and value of Awards to be
granted, the Committee may take into account the responsibility level,
performance, potential, other Awards and such other considerations with respect
to a Grantee as it deems appropriate.

(c) Date of Grant. The date of grant of an Award will be the date specified by
the Committee as the effective date of the grant of an Award on or following the
date the Committee determines to grant the Award or, if the Committee does not
so specify, will be the date on which the Committee makes the determination to
grant such Award.

(d) Stock Price. The exercise price or other measurement of stock value relative
to any Award shall be not less than 100% of the Fair Market Value of the shares
of Common Stock for the date of grant of the Award. The exercise price of any
Incentive Stock Option granted to a Ten Percent Shareholder shall not be less
than 110% of the Fair Market Value of the shares of Common Stock for the date of
grant of the Option.

(e) Period of Award. Awards shall be exercisable or payable within the time or
times or upon the event or events determined by the Committee and set forth in
the Award Agreement. Unless otherwise provided in an Award Agreement, Awards
other than Restricted Stock Awards or Restricted Stock Unit Awards shall
terminate on (and no longer be exercisable or payable after) the earlier of:
(i) ten (10) years from the date of grant; (ii) for an Incentive Stock Option
granted to a Ten Percent Shareholder, five (5) years from the date of grant of
the

 

7



--------------------------------------------------------------------------------

Option; (iii) the 30th day after the Grantee is no longer serving in any
capacity as an Employee, Consultant or Director of the Company for a reason
other than death of the Grantee, Disability or retirement at or after the Normal
Retirement Age; (iv) one year after death; or (v) one year (with respect to an
Incentive Option) or five years (with respect to any other Award) after
Disability of the Grantee or after his or her retirement at or after the Normal
Retirement Age from any capacity as an Employee, Consultant or Director of the
Company.

(f) Acceleration of Vesting or Lapse of Restrictions. If the Grantee dies or
becomes Disabled while serving as an Employee, Consultant or Director of the
Company or retires at or after Normal Retirement Age, or if there occurs a
Change in Control, then 100% of the benefits dependent upon lapse of time will
become vested, all Forfeiture Restrictions and other forfeiture and repurchase
provisions will lapse and, subject to meeting any performance or other criteria
for such Award, such benefits will be available thereafter for purchase or
payment during the Award term.

(g) Transferability. Awards granted under the Plan, and any interest therein,
shall not be transferable or assignable by the Grantee, and may not be made
subject to execution, attachment or similar process, otherwise than by will or
by the laws of descent and distribution, and shall be exercisable or payable
during the lifetime of the Grantee only by the Grantee; provided, that the
Grantee may designate persons who or which may exercise or receive his Awards
following his death. Notwithstanding the preceding sentence, Awards other than
Incentive Stock Options may be transferred to such family members, family member
trusts, family limited partnerships and other family member entities as the
Committee, in its sole discretion, may approve prior to any such transfer. No
such transfer will be approved by the Committee if the Common Stock issuable
under such transferred Award would not be eligible to be registered on Form S-8
promulgated under the Securities Act.

(h) Acquisitions and Other Transactions. The Committee may, from time to time,
approve the assumption of outstanding awards granted by another entity, whether
in connection with an acquisition of such other entity or otherwise, by either
(i) granting an Award under the Plan in replacement of or in substitution for
the awards assumed by the Company, or (ii) treating the assumed award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such assumption shall be permissible
if the holder of the assumed award would have been eligible to be granted an
Award hereunder if the other entity had applied the rules of this Plan to such
grant.

(i) Payment. Payment of an Award (i) may be made in cash, Common Stock or a
combination thereof, as determined by the Committee in its sole discretion,
(ii) shall be made in a lump sum or in installments as prescribed by the
Committee in its sole discretion and (iii) to the extent applicable, shall be
based on the Fair Market Value of the Common Stock for the payment or exercise
date. The Committee may permit or require the deferral of payment, subject to
such rules and procedures as it may establish, which may include provisions for
the payment or crediting of interest, dividend equivalents or other forms of
investment return; provided, however, that if deferral is permitted, each
provision of the Award shall be interpreted to permit the deferral only as
allowed in compliance with the requirements of Section 409A of the Code and any
provision that would conflict with such requirements shall not be valid or
enforceable. The Committee intends that any Awards under the Plan satisfy the
requirements of Section 409A of the Code to avoid the imposition of excise taxes
thereunder.

 

8



--------------------------------------------------------------------------------

(j) Notice. If an Award involves an exercise, it may be exercised only by
delivery to the Company of a written exercise notice approved by the Committee,
stating the number of shares of Common Stock being exercised, the method of
payment, and such other matters as may be deemed appropriate by the Company in
connection with the issuance of shares upon exercise, together with payment in
full of any exercise price for any shares being purchased.

(k) Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold the statutory prescribed minimum amount of federal or state income
taxes or other taxes with respect to any Award granted under the Plan. Prior to
issuance of any shares of Common Stock, the Grantee shall pay or make adequate
provision acceptable to the Committee for the satisfaction of the statutory
minimum prescribed amount of any federal or state income or other tax
withholding obligations of the Company, if applicable. Upon exercise or payment
of an Award, the Company shall withhold or collect from the Grantee an amount
sufficient to satisfy such tax withholding obligations.

(l) Limitations on Exercise. The obligation of the Company to issue any shares
of Common Stock or otherwise make payments hereunder shall be subject to the
condition that any exercise and the issuance and delivery of such shares and
other actions pursuant thereto comply with the Securities Act, all applicable
state securities and other laws and the requirements of any stock exchange or
national market system upon which the shares of Common Stock may then be listed
or quoted, as in effect on the date of exercise. The Company shall be under no
obligation to register the shares of Common Stock with the Securities and
Exchange Commission or to effect compliance with the registration, qualification
or listing requirements of any state securities laws or stock exchange or
national market system, and the Company shall have no liability for any
inability or failure to do so.

(m) Privileges of Stock Ownership. Except as provided in the Plan with respect
to Restricted Stock Awards, no Grantee will have any of the rights of a
shareholder with respect to any shares of Common Stock subject to an Award until
such Award is properly exercised and the purchased or awarded shares are issued
and delivered to the Grantee, as evidenced by an appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to such date of issuance and delivery, except as
provided in the Plan.

(n) Breach; Additional Terms. A breach of the terms and conditions of this Plan
or established by the Committee pursuant to the Award Agreement shall cause a
forfeiture of the Award. At the time of such Award, the Committee may, in its
sole discretion, prescribe additional terms, conditions or restrictions relating
to the Award, including provisions pertaining to the termination of the
Grantee’s employment (by retirement, Disability, death or otherwise) prior to
expiration of the Forfeiture Restrictions or other vesting provisions. Such
additional terms, conditions or restrictions shall also be set forth in an Award
Agreement made in connection with the Award.

 

9



--------------------------------------------------------------------------------

12. ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.

(a) Capital Adjustments. The number of shares of Common Stock (i) covered by
each outstanding Award granted under the Plan, the exercise, target or purchase
price of such outstanding Award, and any other terms of the Award that the
Committee determines requires adjustment and (ii) available for issuance under
Section 3 shall be adjusted to reflect, as deemed appropriate by the Committee,
any increase or decrease in the number of shares of Common Stock resulting from
a stock dividend, stock split, reverse stock split, combination,
reclassification or similar change in the capital structure of the Company
without receipt of consideration, subject to any required action by the Board or
the shareholders of the Company and compliance with applicable securities laws;
provided, however, that a fractional share will not be issued upon exercise of
any Award, and either (i) any fraction of a share of Common Stock that would
have resulted will be cashed out at Fair Market Value or (ii) the number of
shares of Common Stock issuable under the Award will be rounded up to the
nearest whole number, as determined by the Committee.

(b) Change in Control. Unless specifically provided otherwise with respect to
Change in Control events in an individual Award or Award Agreement or in a
then-effective written employment agreement between the Grantee and the Company
or a Subsidiary, if, during the effectiveness of the Plan, a Change in Control
occurs, (i) each Award which is at the time outstanding under the Plan shall
automatically become fully vested and exercisable or payable, as appropriate,
and be released from any repurchase or forfeiture provisions, for all of the
shares of Common Stock at the time represented by such Award, (ii) the
Forfeiture Restrictions applicable to all outstanding Restricted Stock Awards
shall lapse and shares of Common Stock subject to such Restricted Stock Awards
shall be released from escrow, if applicable, and delivered to the Grantees of
the Awards free of any Forfeiture Restriction, and (iii) all other Awards shall
become fully vested and payment thereof shall be accelerated using, if
applicable, the then-current Fair Market Value to measure any payment that is
based on the value of the Common Stock or using such higher amount as the
Committee may determine to be more reflective of the actual value of such stock.

13. ADMINISTRATION. This Plan shall be administered by the Committee. The
Committee shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committee may rescind and amend its rules and regulations from time to time.
The interpretation by the Committee of any of the provisions of this Plan or any
Award granted under this Plan shall be final and binding upon the Company and
all persons having an interest in any Award or any shares of Common Stock or
other payments received pursuant to an Award.

14. EFFECT OF PLAN. Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any Employee, Director or Consultant
any right to be granted an Award or any other rights except as may be evidenced
by the Award Agreement, or

 

10



--------------------------------------------------------------------------------

any amendment thereto, duly authorized by the Committee and executed on behalf
of the Company, and then only to the extent and on the terms and conditions
expressly set forth therein. The existence of the Plan and the Awards granted
hereunder shall not affect in any way the right of the Board, the Committee or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation or other transaction
involving the Company, any issue of bonds, debentures, or shares of preferred
stock ranking prior to or affecting the Common Stock or the rights thereof, the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding by or for the Company. Nothing contained in the Plan or in any Award
Agreement or in other related documents shall confer upon any Employee, Director
or Consultant any right with respect to such person’s service or interfere or
affect in any way with the right of the Company or a Subsidiary to terminate
such person’s employment or service at any time, with or without cause.

15. NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS. Except as specifically
provided in a retirement or other benefit plan of the Company or a Subsidiary,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or a Subsidiary, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation.

16. AMENDMENT OR TERMINATION OF PLAN. The Board in its discretion may, at any
time or from time to time after the date of adoption of the Plan, terminate or
amend the Plan in any respect, including amendment of any form of agreement or
instrument to be executed pursuant to the Plan; provided, however, that the
Company shall obtain stockholder approval of any amendment of the Plan that
changes its terms and provisions in a manner materially adverse to the Company
and, if an amendment of the Plan otherwise requires shareholder approval to
comply with the Code, including Sections 162(m) and 422 of the Code, or other
applicable laws and regulations or the applicable requirements of any stock
exchange or national market system, the Company shall obtain stockholder
approval of any Plan amendment in such manner and to such a degree as required.
No Award may be granted after termination of the Plan. Any amendment or
termination of the Plan shall not adversely affect Awards previously granted,
and such Awards shall otherwise remain in full force and effect as if the Plan
had not been amended or terminated, unless mutually agreed otherwise in a
writing signed by the Grantee and the Company.

17. EFFECTIVE DATE AND TERM OF PLAN. The Plan as set forth herein shall continue
in effect for a term of ten (10) years after the Effective Date unless sooner
terminated by action of the Board.

18. GOVERNING LAW. The Plan shall be construed and interpreted in accordance
with the laws of the State of Texas.

19. DEFINITIONS. As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below:

(a) “Award” means any right granted under the Plan, whether granted singly or in
combination, to a Grantee pursuant to the terms, conditions and limitations that
the Committee may establish.

 

11



--------------------------------------------------------------------------------

(b) “Award Agreement” means a written agreement, which may be in electronic
form, with a Grantee with respect to any Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Award” means an Award granted under Section 10(a) of the Plan.

(e) “Change in Control” of the Company means the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20 percent or more of the combined voting power of the
Company’s then outstanding securities; (ii) as a result of, or in connection
with, any tender offer or exchange offer, merger, or other business combination
(a “Transaction”), the persons who were directors of the Company immediately
before the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or any successor to the Company; (iii) the Company is
merged or consolidated with another corporation or transfers substantially all
of its assets to another corporation and as a result of the merger,
consolidation or transfer less than 50 percent of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of the Company; or (iv) a tender offer or
exchange offer is made and consummated for the ownership of securities of the
Company representing 30 percent or more of the combined voting power of the
Company’s then outstanding voting securities.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute. Reference in the Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
Treasury regulations promulgated under such section.

(g) “Committee” means the committee, (or committees), as constituted from time
to time, of the Board that is appointed by the Board to administer the Plan;
provided, however, that while the Common Stock is publicly traded, the Committee
shall be a committee of the Board consisting solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3, as necessary in
each case to satisfy such requirements with respect to Awards granted under the
Plan. Within the scope of such authority, the Board or the Committee may
delegate to a committee of one or more members of the Board who are or are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act, and the term “Committee” as
used herein shall also be applicable to such committee. The Board may assume any
or all of the powers and responsibilities prescribed for the Committee, and to
the extent it does so, the term “Committee” as used herein shall also be
applicable to the Board.

 

12



--------------------------------------------------------------------------------

(h) “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company or the common stock that the Company may in the future be authorized to
issue in replacement or substitution thereof.

(i) “Company” means NCI Building Systems, Inc., a Delaware corporation.

(j) “Consultant” means any person who is engaged by the Company or any
Subsidiary to render consulting or advisory services to the Company or such
Subsidiary and who is a “consultant or advisor” within the meaning of Rule 701
promulgated under the Securities Act or Form S-8 promulgated under the
Securities Act.

(k) “Covered Employee” means the chief executive officer and the four other most
highly compensated officers of the Company for whom total compensation is
required to be reported to stockholders under Regulation S-K, as determined for
purposes of Section 162(m) of the Code.

(l) “Director” means a member of the Board or the board of directors of a
Subsidiary.

(m) “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

(n) “Effective Date” means the date on which the Plan, as amended and restated
herein, is approved by the stockholders of the Company.

(o) “Employee” means any person who is employed, within the meaning of
Section 3401 of the Code, by the Company or a Subsidiary. The term “Employee”
shall also include officers of the Company and its Subsidiaries. The provision
of compensation by the Company or a Subsidiary to a Director solely with respect
to such individual rendering services in the capacity of a Director shall not be
sufficient to constitute “employment” by the Company or that Subsidiary.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

 

13



--------------------------------------------------------------------------------

(q) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such a share of
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the day of determination, or if no prices are
quoted on such date, on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable.

(ii) In the absence of any such established markets for the Common Stock, the
Fair Market Value shall be determined in good faith by the Committee.

(r) “Grantee” means an Employee, Director or Consultant to whom an Award has
been granted under the Plan.

(s) “Incentive Stock Option” means an Option granted to an Employee under the
Plan that meets the requirements of Section 422 of the Code.

(t) “NASD Dealer” means a broker-dealer that is a member of the National
Association of Securities Dealers, Inc.

(u) “Non-Employee Director” means a Director of the Company who either (i) is
not an Employee, does not receive compensation (directly or indirectly) from the
Company or a Subsidiary in any capacity other than as a Director (except for an
amount as to which disclosure would not be required under Item 404(a) of
Regulation S-K), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(v) “Non-Qualified Stock Option” means an Option granted under the Plan that is
not intended to be an Incentive Stock Option.

(w) “Normal Retirement Age” means the age established by the Board from time to
time as the normal age for retirement of a Director or Employee, as applicable.
In the absence of a determination by the Board with respect to any class of
Grantee, the Normal Retirement Age shall be deemed to be 65 years of age.

(x) “Option” means an award granted under Section 6 of the Plan.

(y) “Option Agreement” means a written agreement with a Grantee with respect to
the Award of an Option.

(z) “Optionee” means an individual to whom an Option has been granted under the
Plan.

 

14



--------------------------------------------------------------------------------

(aa) “Outside Director” means a Director of the Company who either (i) is not a
current employee of the Company or a “Subsidiary corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or a “Subsidiary corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or a “Subsidiary
corporation” at any time and is not currently receiving (within the meaning of
the Treasury regulations promulgated under Section 162(m) of the Code) direct or
indirect remuneration from the Company or a “Subsidiary corporation” for
services in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

(bb) “Performance Award” means an Award made pursuant to Section 10 of the Plan
to a Grantee that is subject to the attainment of one or more Performance
Objectives.

(cc) “Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

(dd) “Performance Share Award” means an Award granted under Section 9(a) of the
Plan.

(ee) “Phantom Stock Award” means an Award granted under Section 9(b) of the
Plan.

(ff) “Plan” means this NCI Building Systems, Inc. 2003 Long-Term Stock Incentive
Plan, as set forth herein and as it may be amended from time to time.

(gg) “Qualifying Shares” means shares of Common Stock which either (i) have been
owned by the Grantee for more than six (6) months and have been “paid for”
within the meaning of Rule 144 promulgated under the Securities Act, or
(ii) were obtained by the Grantee in the public market.

(hh) “Regulation S-K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.

(ii) “Restricted Stock Agreement” means a written agreement with a Grantee with
respect to a Restricted Stock Award.

(jj) “Restricted Stock Award” means an Award granted under Section 7 of the
Plan.

(kk) “Restricted Stock Unit Award” means an Award granted under Section 9(c) of
the Plan.

(ll) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.

 

15



--------------------------------------------------------------------------------

(mm) “Section” means a section of the Plan unless otherwise stated or the
context otherwise requires.

(nn) “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

(oo) “Stock Appreciation Right” means an Award granted under Section 8 of the
Plan.

(pp) “Stock Appreciation Rights Agreement” means a written agreement with a
Grantee with respect to an Award of Stock Appreciation Rights.

(qq) “Subsidiary” means (i) for purposes of Awards other than Incentive Stock
Options, any corporation, partnership or other entity of which a majority of the
voting equity securities or equity interest is owned, directly or indirectly, by
the Company, and (ii) with respect to an Option that is intended to be an
Incentive Stock Option, any “subsidiary corporation” of the Company as defined
in Section 424(f) of the Code, any other entity that is taxed as a corporation
under Section 7701(a)(3) of the Code and is a member of the “Subsidiary group”
as defined in Section 1504(a) of the Code of which the Company is the common
parent, and any other entity that may be permitted from time to time by the Code
or by the Internal Revenue Service to be an employer of Employees to whom
Incentive Stock Options may be granted.

(rr) “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) at the time an Option is granted stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Subsidiaries.

 

16